I cannot agree that the evidence justifies either the conclusion that false representations were made by defendants or that the latter's statements, true or false, were relied upon by plaintiffs. *Page 359 
It is certainly fair enough to plaintiffs to interpret the representations made by defendants as plaintiffs interpreted them when they were made. Mr. Alfred T. Olson, one of the plaintiffs, represented all of them at the conference. He was told frankly that the bank could not " 'pay * * * if we can't get together and fix it up some way * * * we will have to close the bank.' * * * 'There is no more funds, and we have to stop payment of checks. We can't ship in money * * * as fast as the farmers are pulling it out.' * * * He [defendant Nelson] wanted me to have confidence in the bank and wanted everybody else to have confidence in the bank to reorganize. The main subject was to sell some stock * * * and keep it [the bank] going." The plaintiffs were asked to leave their "money for six months so they [the bank] could have a chance to go on and do business." They were informed that the bank's money was " 'tied tip in land and one thing and another, they had mortgages but they didn't have money.' "
No one of these representations nor all of them together meant solvency or safety. They indicated the contrary. Alfred T. Olson rather emphasizes that he "commenced to get kind of leery * * * wondered what was up" and was "suspicious." The determination that there was false representation hangs solely upon his testimony that "they let me understand the bank was all right but they didn't have money." My own idea is that such a statement of the mere conclusion of a witness, in such a setting as it here occupies, showing that the controlling facts were truthfully given him, is altogether too scant and questionable a basis upon which to put a conclusion of fraud.
There remains the question whether, assuming false representations, they were relied upon by plaintiffs. Alfred T. Olson says very distinctly that he did not rely upon them. In two of the directors, Nelson and Nanstead, Olson had particular confidence. He insisted that they be called in. After Mr. Norby explained that they were " 'working every day, trying to reorganize' " and asked Mr. Olson to leave "the money for six months so they could have a chance to go on and do business," he told them, so he testifies, "if *Page 360 
they agreed to take care of me, I would leave the money six months * * * I called them [Nelson and Nanstead] in for that purpose, because I wanted to be taken care of. I had my money and I wanted to be taken care of." He "asked them if they would agree to take care of me, and they answered unanimously 'Yes,' at least two of them did. * * * As soon as they said unanimous 'Yes,' I threw the money on the table. Since they agreed to that, I was through."
If that does not indicate that Mr. Olson relied, not on any representations, true or false, but rather and only on the promissory and what may have seemed the contractual undertaking of the directors, I am wrong. But if the testimony referred to, and there is none other, does show reliance upon promise rather than mere representation, there was no cause of action for deceit and judgment should have been directed for defendants.